--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORM OF
RESTRICTED STOCK AWARD AGREEMENT
(Employee Director – Alternate Version)




THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") entered into as of the 
day of January, 20 , by and between Urstadt Biddle Properties Inc., a Maryland
corporation (the "Company"), and  an individual employed by the Company (the
"Participant").




WITNESSETH:




WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors, the Urstadt Biddle Properties Inc. Amended and Restated Restricted
Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award of the
Company subject to the terms and conditions of this Agreement and the Plan;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:




1.           Grant of Restricted Stock.  Subject to the terms and conditions
hereinafter set forth, the Participant is hereby granted a Restricted Stock
Award of  (           ) Common Shares, par value $.01 per share, and  (        )
Class A Common Shares, par value $.01 per share, of the Company (collectively
the "Restricted Stock").


2.           Issuance of Restricted Stock.  The number of shares of Restricted
Stock granted under Section 1 hereof shall be recorded on the books of the
Company in the name of the Participant.  The Company shall instruct its stock
transfer agent to place a stop transfer order on the Restricted Stock until such
time as the Restrictions thereon shall lapse.  In the event that the Participant
shall forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3.    Vesting.   The Participant shall vest in the Restricted Stock Award
granted hereunder, and all Restrictions thereon shall lapse, upon the
fifth anniversary of the date of grant hereunder if the Participant is still
employed by the Company on that date.  Except as provided in Paragraph 4(b)
below, prior to such fifth anniversary, no portion of the Restricted Stock Award
shall be vested.


--------------------------------------------------------------------------------



4.           Termination of Employment During the Restricted Period.


In the event that during the term of the Restricted Period the Participant’s
status as an employee of the Company terminates:
 
(a)  
for any reason other than death or Disability, the Participant shall forfeit the
Restricted Stock evidenced by this Agreement; or,



(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination.

 
5.           Forfeiture.  All shares of non-vested Restricted Stock shall be
automatically forfeited to the Company if the Board of Directors of the Company
determines that the Participant has breached a material contract obligation to
the Company including, without limitation, material provisions in any employment
or confidentiality agreement.


6.           Rights to Dividends.  Subject to the terms and conditions hereof,
during the Restricted Period the Participant shall have the right to receive any
dividends declared and other distributions paid with respect to the shares of
Restricted Stock as such are declared and paid to shareholders with respect to
Common Shares and Class A Common Shares of the Company generally.


7.           Withholding Tax Liability.  The Company shall have the right to
withhold any income or other taxes due upon transfer of shares to the
Participant or the lapse of Restrictions, including the right to withhold shares
or sell shares where appropriate.


8.           Transfer Restrictions.  Except as provided by the resolutions
adopted by the Compensation Committee of the Board of Directors of the Company
on November 6, 2002 (the “Resolutions”), the shares of Restricted Stock may not
be transferred, assigned, pledged, hypothecated or otherwise encumbered, and
shall not be subject to execution, attachment, garnishment or other similar
legal processes.  In the event of a permitted Assignment pursuant to the
Resolutions, the Restricted Stock Award shall continue to be subject to all
other terms and conditions set forth in this Agreement.  Except as aforesaid,
upon any attempt to transfer, assign, pledge, hypothecate or otherwise encumber
or dispose of such shares, the shares immediately shall be forfeited to the
Company.


9.           Construction; No Contract of Employment.  Nothing contained in this
Agreement, nor the granting of the Restricted Stock Award hereunder, shall be
construed as giving the Participant or any other person any legal or equitable
rights against the Company or any subsidiary or any director, officer, employee
or agent thereof, except for those rights as are herein provided.  Under no
circumstances shall this Agreement be construed as an express or implied
contract of continuing employment for the Participant, nor shall the Restricted
Stock Award granted hereunder in any manner obligate the Company, or any
subsidiary or affiliate of the Company, to continue the employment of the
Participant.


--------------------------------------------------------------------------------





10.           Miscellaneous.  This Agreement is subject to the terms and
conditions of the Plan, as the Plan may be from time to time amended.  The
provisions of the Plan are incorporated herein by reference, and the capitalized
terms used but undefined herein shall have the same meanings as set forth in the
Plan.  The Participant acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.  Since the Participant has
attained the age when he is eligible for Retirement, as defined in the Plan, the
parties acknowledge that the provisions of paragraphs three and four above may
differ from the Plan, but such provisions reflect the intent of the Compensation
Committee administering the Plan.  Except with respect to such paragraphs, any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan.






                                URSTADT BIDDLE PROPERTIES INC.






                                By________________________________
                                Name:                   
                                Title:






                                PARTICIPANT






                                ___________________________________



